COURT OF APPEALS OF VIRGINIA


              Present: Judges Decker, Russell and AtLee
              Argued at Richmond, Virginia
UNPUBLISHED




              RYAN ONEAL DAVIS
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0615-17-2                                   JUDGE WESLEY G. RUSSELL, JR.
                                                                                    JULY 17, 2018
              COMMONWEALTH OF VIRGINIA


                                      FROM THE CIRCUIT COURT OF SUSSEX COUNTY
                                            Robert G. O’Hara, Jr., Judge Designate

                                Jessica V. Bailey for appellant.

                                John I. Jones, IV, Assistant Attorney General (Mark R. Herring,
                                Attorney General, on brief), for appellee.


                      Ryan Oneal Davis (appellant) was convicted by a jury of first-degree murder after having

              twice been convicted of a violent felony. On appeal, he argues the trial court erred in admitting the

              autopsy report in its entirety rather than in redacting certain opinions contained in the report.

              Appellant also argues that the evidence was insufficient to support his murder conviction. For the

              reasons stated below, we affirm.

                                                    PROCEDURAL HISTORY

                      Appellant was originally convicted for the murder of Cherri Dowell on January 11, 2008.

              Specifically, a jury in the Circuit Court of Sussex County found him guilty of first-degree murder

              after having been twice convicted of a violent felony. This Court affirmed the conviction in an

              unpublished opinion. Davis v. Commonwealth, No. 0142-08-2, 2009 Va. App. LEXIS 260

              (Va. Ct. App. June 9, 2009). Appellant subsequently filed a petition for a writ of habeas corpus



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
asserting several bases for a claim of ineffective assistance of counsel. Among other arguments, he

claimed that he was

                  denied the effective assistance of counsel because counsel failed to
                  object to the admission of a portion of the autopsy report which
                  stated an opinion as to an ultimate issue of fact at trial. [Davis]
                  contends that counsel should have objected to a portion of the
                  summary that stated that the cause of death could not be
                  determined and that “[d]ue to the blunt force injuries, homicidal
                  violence is a distinct possibility” and that “[t]he decompositional
                  change could obscure anatomic evidence of an asphyxial death.”

        In denying the petition, the Supreme Court of Virginia held that this specific claim was

meritless and that any objection by counsel that the admission of the autopsy report invaded the

province of the jury regarding the ultimate issue would have been “futile.” Davis v. Warden of

the Wallens Ridge State Prison, Record No. 101851 (May 25, 2011). Specifically, the Supreme

Court held that

                  the medical examiner testified that the cause of the victim’s death
                  was undetermined, that abrasions seen on the victim’s body could
                  have been the result of a fight, that there had been some
                  decomposition of the body, and that it was difficult to determine if
                  the victim had an asphyxial type of death because of the position in
                  which the body was found. Nothing in the testimony or in the
                  autopsy report went to the ultimate issue at trial, which was
                  whether petitioner murdered the victim.

Id.

        Appellant ultimately sought habeas relief from the federal courts as well. The federal

district court granted his petition on an unrelated issue. Davis v. Mathena, 2014 U.S. Dist.

LEXIS 44757 (E.D.Va. Mar. 27, 2014). As a result of this ruling, appellant was granted a new

trial, which resulted in the conviction that is the subject of this appeal.

                                     FACTUAL BACKGROUND

        “Under well-settled principles of appellate review, we consider the evidence presented at

trial in the light most favorable to the Commonwealth, the prevailing party below.” Smallwood

                                                  -2-
v. Commonwealth, 278 Va. 625, 629, 688 S.E.2d 154, 156 (2009) (quoting Bolden v.

Commonwealth, 275 Va. 144, 148, 654 S.E.2d 584, 586 (2008)). This principle requires us to

“discard the evidence of the accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be drawn

therefrom.” Parks v. Commonwealth, 221 Va. 492, 498, 270 S.E.2d 755, 759 (1980) (emphasis

and internal quotation marks omitted).

       On June 12, 2006 the victim, Cherri Dowell, told a co-worker, Barbara Gray, that she was

afraid of Davis, with whom she was acquainted. Specifically, Dowell said her fears were

aroused because she had noticed some of her money missing and that her car tires had been

slashed. Dowell’s report to Gray was consistent with a statement she had made to Jamica Giles

approximately two weeks earlier. At that time, Dowell told Giles that she was afraid of Davis

because he had made threats and harassed her.

       On June 13, 2006, Dowell did not report for work or notify her employer that she would

not be at work. Finding this unusual, Gray drove to Dowell’s house in Waverly to check on her.

Gray noticed a raised window and that the storm door was “swung back.” She did not get out of

her car, hoping Dowell would come outside. Gray also noticed that Dowell’s car was missing.

After twenty minutes, Gray left the house, went back to the school where she worked, and

contacted the police. The police indicated that they would conduct a welfare check on the house

and Dowell.

       Captain Ernest Giles of the Sussex County Sheriff’s Office responded to the house to

conduct the welfare check. He was accompanied by Waverly Police Chief Davis. Giles noticed

the open front window and that Dowell’s car was missing from the carport. Giles found the

storm door unlocked, so he announced their presence and went inside. Giles and Chief Davis

searched the house and found Dowell, unclothed and deceased, lying face down in a back

                                                -3-
bedroom. Giles noticed a large hole in the wall above Dowell’s head. At that point Giles and

Chief Davis called for investigators.

       Giles was sent to find appellant, whom he had known “all of [his] life.” Appellant’s

mother directed Giles to appellant’s house, and Giles eventually gave appellant a ride to the

police station, although he assured appellant he was not being detained or arrested. Giles told

appellant that Captain Gwaltney of the Waverly Police Department wanted to talk to him.

       During his interview with appellant on June 13, Gwaltney noticed and photographed

scratch marks on appellant’s chest and neck. Appellant told Gwaltney that he received them

playing basketball on June 12. After completing the Miranda rights waiver, appellant

spontaneously asked, “this is about Cherri, isn’t it[?]” Appellant then stated that the last time he

saw Dowell was when he spoke with her two weeks prior to June 12. He claimed that she

apologized to him for having had him arrested previously. He then stated that he saw her three

days later, that she apologized again, and that they engaged in consensual sex. Then, appellant

stated that the last time he saw her was on June 12 downtown and he waved at her. He claimed

he did not see her at all after that. Appellant told Gwaltney that he had been drinking and

smoking marijuana with “Tim” the evening of June 12, that they drove to Petersburg that night,

and “hooked up” with two unknown females. The next day appellant hitched a ride back to

Waverly with an unknown male.

       In a subsequent conversation with Giles at the police station, appellant told Giles that on

June 12 he saw Dowell downtown around 3:00 p.m. and waved to her. Later that same evening

he met up with a male friend around 11:30 or 11:45 p.m. and sat on his mother’s porch drinking

beer. Appellant then decided to go to Dowell’s residence to “have a little sex.” Upon reaching

her house, he knocked on the front door, and was greeted by Dowell, who was wearing a

nightgown. They went to a back bedroom, but he later decided he did not want to have sex with

                                                -4-
her and he started to leave. She did not want him to leave, and each time he tried, she would

grab him and he kept pushing her back. The last time she came at him she jumped on his back

and scratched his chest. He said that he then “spontaneously” turned around and elbowed her

and she fell to the bed. She raised her head and called him a derogatory name. After turning off

the lights, appellant left the residence through the front door and drove away in her car in order

to make her angry.

       After his conversation with Giles, appellant was again given his Miranda warnings,

waived them, and spoke again with Gwaltney. He advised Gwaltney that everything he said

earlier was a lie. Appellant stated that at approximately midnight on June 12 he went to see

Dowell and she let him into her residence. They got into an argument, and he pushed her to the

ground and she scratched him. He elbowed her in the mouth and that knocked her back onto the

bed. Dowell cursed at him, and he left between 12:30 and 1:00 a.m., stole her car, and drove to

the Waverly swimming pool.

       Kevin Diggs, an investigator with the Sussex County Sheriff’s Department, conducted a

preliminary survey of the crime scene.1 He observed lamps overturned, a picture turned

sideways on the wall, an irregular smearing pattern where the victim lay, and a bent curtain rod

above a window. He also collected a black shirt belonging to appellant and sent it to the lab

because it contained a dark stain. Appellant later asked to speak with Diggs while appellant was

incarcerated. Appellant and Diggs had known each other since childhood. After waiving his

Miranda rights, appellant told Diggs that when he arrived at Dowell’s house she was on the

telephone. He knocked on the back door, and she let him in. They sat on the bed, talked, and

began foreplay for sex, but appellant then decided that he was no longer interested and wanted to



       1
         Investigator Diggs died before appellant’s retrial, so his testimony from appellant’s
previous trial was read into the record by Investigator McKenzie.
                                                -5-
leave. Dowell accused him of going to see “Cindy,” and he was surprised that she knew about

“Cindy.” Dowell then grabbed him, and he pushed her in her chest. She fell on the bed, got up,

and scratched him. He pushed her again, and she fell on the bed and shouted an obscenity at

appellant. He left the residence and drove away in Dowell’s car.

       The court qualified Dr. Sarah Williams, an assistant professor of forensic science at

Virginia Commonwealth University, as an expert in DNA forensics. She tested fingernail

clippings from Dowell and testified that the DNA profile from the clippings contained a mixture

of DNA from Dowell and a foreign contributor. Appellant could not be eliminated as the foreign

contributor. In addition, Dowell could not be eliminated as a contributor to the stain on the outer

upper left sleeve of the black shirt previously submitted to the lab.

       The Commonwealth also called Deborah Kay, Assistant Chief Medical Examiner for

Virginia, to testify. Kay performed an autopsy on Dowell on June 14, 2006 and produced a

report of her findings. Prior to trial, appellant filed a motion in limine seeking to prevent the

Commonwealth from offering as evidence “Kay’s opinion, either via testimony or in the Report

of Autopsy, as to how decedent’s injury occurred.” (Emphasis added). Specifically, appellant

moved the trial court to redact the portions of the autopsy report that read: “the residence was in

disarray suggesting a struggle had taken place” and “homicidal violence is a distinct possibility.

The decompositional change could obscure anatomic evidence of an asphyxia death.” In

addition to the redactions, appellant sought an order directing that Kay not be allowed to give

testimony of a similar nature.

       In support of his motion, appellant argued that these opinions went to the ultimate issue,

and thus, improperly invaded the province of the jury. He also noted that Kay conceded in the

autopsy report that “‘the cause of death cannot be determined with certainty.’” The court denied

the motion by written order dated February 27, 2017.

                                                -6-
        At trial, Kay testified that she observed several abrasions and bruises on Dowell’s body.

Kay was unable to determine the source and precise timing of the injuries and testified that the

injuries “could be as a result of a struggle or something else. Some . . . could be due to

[Dowell’s] positioning after death.” Ultimately, Kay opined at trial that “one is left with saying

the cause and manner of death is undetermined.” Kay also found indications of possible

asphyxia including hemorrhaging in Dowell’s eyes, but testified that it could also have been the

result of decomposition. Kay testified that her findings did not preclude the possibility that

Dowell was smothered or had her neck compressed, possibly in a chokehold or simply pressing

on the carotid artery.

        During Kay’s testimony, Davis again objected to certain of Kay’s opinions being

admitted into evidence whether through live testimony or the autopsy report. He objected both

on ultimate issue grounds and foundation grounds, arguing that Kay did not hold the opinions to

a reasonable degree of forensic certainty. After a lengthy argument outside the presence of the

jury and a recess to review the issue, the trial court, citing the Supreme Court’s decision

regarding Davis’ state habeas corpus petition, overruled his objections.

        On cross-examination, Kay testified that Dowell weighed 332 pounds and that she

suffered from some heart abnormalities. She could not say with certainty whether a heart

condition contributed to or caused her death. The autopsy report was admitted into evidence in

its entirety.2


        2
       The autopsy report stated “Undetermined” under the “Cause of Death” heading, but in the
“Summary” section provided, in pertinent part, as follows

                 This thirty-five year old black female was found face down
                 between a bed and a wall in her residence. The residence was in
                 disarray suggesting a struggle had taken place. Analysis of a shirt
                 . . . revealed DNA of the deceased and another person on it . . . .
                 Postmortem examination revealed superficial blunt trauma to the
                 head and extremities. There was scalp hemorrhage with a vital
                                                  -7-
       James Reese testified that he was appellant’s cellmate while they were incarcerated

together in Sussex County. Reese testified that appellant told him that appellant went to

Dowell’s house with the intent to steal money from her. He entered through a window and

pulled down the curtain rod, which caused some noise. Dowell was on the phone at the time, but

hung up. She recognized appellant and tried to protect herself from him with an iron. Appellant

told Reese that he worried about the fact that she recognized him and would call the police. He

feared that he would go to jail for a long time, so he “yoked her up,” meaning he placed Dowell

in a chokehold. She panicked and scratched him, so he kept holding onto her until she was

motionless. Appellant let her go, and her head hit the wall as she fell to the floor. Appellant left

through the front door, careful not to leave fingerprints. He then took Dowell’s car, met up with

a friend, and smoked crack all night. Reese indicated that appellant told the same version of

events on several occasions. Reese explained that appellant kept referring to Dowell as “the

bitch” and had a look in his eyes that bothered Reese. Reese also perceived that appellant was

showing no remorse.

       Appellant testified at his trial and told the jury that he and Dowell were friends. On June

12, 2006, he played basketball around 4:00 p.m. and was scratched on his neck during the game.

He acknowledged that he previously told Gwaltney or Giles that Dowell had scratched him as he

was leaving her house that evening and those scratches were reflected in the photographs they

had taken.




               reaction and hypoxic neuronal change in the brain indicating a
               survival period. No lethal head trauma was present. Minor heart
               abnormalities were found. . . . The cause of death cannot be
               determined with certainty. Due to this the cause and manner will
               be certified as undetermined. Due to the blunt force injuries,
               homicidal violence is a distinct possibility. The decompositional
               change could obscure anatomic evidence of an asphyxial death.
                                                -8-
        Appellant testified that he went to Dowell’s house at approximately 8:00 p.m. that

evening. Dowell was on the phone when he arrived. She remained on the telephone for five to

ten minutes and then hung up. He and Dowell had a disagreement about his seeing another

woman, and she was upset when he began to leave. She grabbed him, causing him to turn

around. He said he accidentally elbowed her in the face and nose. When her nose started

bleeding, she sat down on the bed, and he offered her his shirt to stop the blood flow. Appellant

left the house around 9:30 p.m. He claimed that Dowell was still sitting on the bed holding her

head back to stop the nosebleed when he left.

        Appellant testified that he had several documents, such as newspaper articles, preliminary

hearing transcripts, and certificates of analysis in his jail cell. He claimed he never discussed

Dowell with Reese except to recount the preliminary hearing, although he did share all of his

documents with Reese. Appellant stated that he never told Reese he “yoked” Dowell.

        During a very argumentative cross-examination, appellant denied ever pushing Dowell, and

denied most of the statements he made to Gwaltney and Giles. He accused them of being

“inadequate” in their reports because they never took any notes. Regarding his conversations with

Reese, appellant acknowledged that there was never any testimony during the preliminary hearing

about a yoking, there was nothing ever reported in the news media about yoking or a chokehold, but

one newspaper article reported Dowell was strangled with an extension cord. Appellant maintained

that he did not tell the officers anything, that he did not have any conversations with Reese, and that

he did not steal Dowell’s car.

        In rebuttal, Sergeant James Shanko of the Sussex County Sheriff’s Office testified that

Reese was held in the Sussex County jail from February 28 to May 8, 2007. Detective Derrick

McKenzie testified that he spoke with Reese after he had been transferred from the Sussex County

jail and that the transcript of appellant’s preliminary hearing indicated that it was transcribed on

                                                  -9-
May 14, 2007, suggesting that Reese never had access to the transcript. The parties stipulated that

the preliminary hearing occurred on January 29, 2007. Appellant claimed on surrebuttal that his

attorney had been provided a version of the transcript other than the official version prior to Reese’s

transfer from the Sussex facility and that Reese had access to that document.

       The jury convicted Davis of murder after having twice been convicted of violent felonies.

He was sentenced to life in prison.

       Davis now appeals his conviction, asserting two assignments of error. First, he argues that

               [t]he trial court erred when it allowed the Commonwealth to enter
               the autopsy report into evidence in its complete form without
               redacting certain opinions over appellant’s objection because said
               opinions were not based in fact and were unduly prejudicial to the
               appellant.

He also argues that the evidence was insufficient to support his conviction for murder.

                                             ANALYSIS

                         I. Admission of the Unredacted Autopsy Report

       In considering appellant’s first assignment of error, we note that we are “limited to

reviewing the assignments of error presented by the litigant.” Banks v. Commonwealth, 67

Va. App. 273, 289, 795 S.E.2d 908, 916 (2017) (citations omitted); see also Rule 5A:12(c)(1)(i)

(“Only assignments of error assigned in the petition for appeal will be noticed by this Court.”).

Accordingly, we will “not consider issues touched upon by the appellant’s argument but not

encompassed by his assignment of error.” Banks, 67 Va. App. at 290, 795 S.E.2d at 916.

       By its express terms, appellant’s first assignment of error is limited to the trial court’s

decision to allow “the autopsy report into evidence in its complete form without redacting certain




                                                - 10 -
opinions” because those opinions did not have a sufficient foundation.3 Thus, other evidentiary

decisions of the trial court to which appellant lodged objections below, such as admitting Kay’s

testimony regarding her findings, are not before us on appeal.

       This limitation on our review is significant because the autopsy report was not the only

source of Kay’s opinions at trial. The Commonwealth called Kay to testify, and, in her

testimony, she offered all of the opinions from the autopsy report that appellant argued at trial

and continues to argue on appeal should have been redacted from the report. Thus, even if the

trial court had redacted the autopsy report as appellant requested, the jury would have been

exposed to the exact same information from the medical examiner.

       As a result, even if we assume that the Commonwealth failed to lay a sufficient

foundation for the admission of the autopsy report into evidence and that the trial court erred in

admitting the unredacted report, any such error was harmless. A non-constitutional evidentiary

“error is harmless if when all is said and done, we can conclude that the error did not influence

the [factfinder], or had but slight effect.” Va. Bd. of Med. v. Zackrison, 67 Va. App. 461, 484,

796 S.E.2d 866, 877 (2017) (internal quotation marks and citations omitted); see also Code

§ 8.01-678 (requiring harmless error review in all cases). Given that Kay’s opinions were before

the jury regardless of how the trial court dealt with the autopsy report, we can say with virtual




       3
          The Commonwealth notes that appellant’s first “assignment of error . . . raise[s] a
foundation issue rather than an ultimate issue challenge, but the substance of his argument . . . on
appeal [focuses on] ultimate issue arguments.” Reasoning that the foundation and ultimate issue
objections are distinct, the Commonwealth argues that the ultimate issue argument is outside of
the assignment of error, and therefore, is not before us. Although we agree that the objections
are distinct and that the ultimate issue objection does not fall within the assignment of error, the
argument section of appellant’s brief contains sufficient reference to the foundation objection
raised in the trial court to place that issue before us. Accordingly, we decline the
Commonwealth’s invitation to treat the assignment of error as abandoned.
                                                  - 11 -
certainty that, assuming the admission of the unredacted report was error, any such error was

harmless.4

       In oral argument in this Court, appellant, with credible candor, conceded both that the

admission of Kay’s testimony was outside the scope of the assignment of error and that the

admission of Kay’s testimony extinguished any potential harm that could have been caused by

the admission of the unredacted autopsy report. Recognizing that these facts are fatal to the

assignment of error as written, appellant asked us to utilize the “ends of justice exception” to

expand the scope of the assignment of error to also encompass the admission of Kay’s testimony.

       The limited “ends of justice” exception is found in Rule 5A:18 and only applies to a

failure of a party to make a contemporaneous objection in the trial court. It has no counterpart in

Rule 5A:12 regarding the scope of assignments of error. As we have previously recognized,

there is no “ends of justice exception” that allows us to expand a litigant’s assignment of error.

See Thompson v. Commonwealth, 27 Va. App. 620, 626, 500 S.E.2d 823, 826 (1998) (“[U]nlike

Rule 5A:18, Rule 5A:12 contains no ‘good cause’ or ‘ends of justice’ exceptions. Accordingly,

we will not consider appellant’s manifest injustice argument on appeal.”). As a consequence, we

are unable to grant appellant’s request to expand his first assignment of error.

                                  II. Sufficiency of the Evidence

       In his second assignment of error, appellant argues that the trial court erred in denying his

motion to strike the Commonwealth’s evidence. Specifically, appellant contends that the evidence

failed to prove that he murdered Dowell.



       4
          Given our conclusion that any error was harmless, we do not reach the question of
whether the trial court actually erred in admitting the unredacted report. See Commonwealth v.
White, 293 Va. 411, 419, 799 S.E.2d 494, 498 (2017) (recognizing that “[t]he doctrine of judicial
restraint dictates that we decide cases on the best and narrowest grounds available . . . [and that]
the best and narrowest ground [can be the] conclusion that the alleged trial court error, if error at
all, was harmless as a matter of law” (internal quotation marks, citations, and footnote omitted)).
                                                - 12 -
       In reviewing the sufficiency of the evidence, we examine a jury’s factual finding “with

the highest degree of appellate deference.” Thomas v. Commonwealth, 48 Va. App. 605, 608,

633 S.E.2d 229, 231 (2006). The only “relevant question is, after reviewing the evidence in the

light most favorable to the prosecution, whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Sullivan v. Commonwealth, 280

Va. 672, 676, 701 S.E.2d 61, 63 (2010) (emphasis added).

       This deferential appellate standard “applies not only to the historical facts themselves, but

the inferences from those facts as well.” Clanton v. Commonwealth, 53 Va. App. 561, 566, 673

S.E.2d 904, 907 (2009) (en banc) (internal quotation marks omitted). “Thus, a factfinder may

‘draw reasonable inferences from basic facts to ultimate facts,’” Tizon v. Commonwealth, 60

Va. App. 1, 10, 723 S.E.2d 260, 264 (2012) (quoting Haskins v. Commonwealth, 44 Va. App. 1,

10, 602 S.E.2d 402, 406 (2004)), “unless doing so would push ‘into the realm of non sequitur,’”

id. (quoting Thomas, 48 Va. App. at 608, 633 S.E.2d at 231).

       Here, perhaps the most damning piece of evidence against appellant is his confession to

Reese that he placed her in a chokehold until she was motionless. His statement to Reese

detailed his presence at Dowell’s home on the night she died. It provides his motive to kill as

opposed to merely disabling her because Dowell could identify him as the person who broke into

her home. Finally, it provides the manner in which the killing was accomplished.

       Clearly, the jury accepted Reese’s testimony as true. In doing so, it was fulfilling the

factfinder’s well-established role as the judge of the credibility of witnesses and the weight to be

given their testimony. Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732

(1995). That appellant offered a conflicting account and attempted to explain how Reese could

know details regarding the event absent appellant’s confession to him does not alter the analysis.

Just as it could credit Reese’s testimony, the jury, as factfinder, was “entitled to disbelieve the

                                                - 13 -
self-serving testimony of the accused and to conclude that [appellant was] lying to conceal his

guilt.” Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998).

Because the jury’s credibility determination was not plainly wrong, we cannot disturb it on

appeal. Smith v. Commonwealth, 56 Va. App. 711, 718, 697 S.E.2d 14, 17 (2010).

       Appellant next argues that his confession to Reese is uncorroborated, and therefore, is

insufficient to establish the corpus delicti underlying his conviction.5 Although it is true that

“corpus delicti cannot be established by the uncorroborated extrajudicial confession of the

accused alone . . . ,” Canady v. Commonwealth, 214 Va. 331, 333, 200 S.E.2d 575, 576 (1973),

only “slight corroboration of the confession is required to establish corpus delicti beyond a

reasonable doubt,” Cherrix v. Commonwealth, 257 Va. 292, 305, 513 S.E.2d 642, 651 (1999)

(emphasis added). The slight corroboration “need not be ‘of all the contents of the confession, or

even all the elements of the crime.’” Allen v. Commonwealth, 287 Va. 68, 74, 752 S.E.2d 856,

860 (2014) (quoting Watkins v. Commonwealth, 238 Va. 341, 348, 385 S.E.2d 50, 54 (1989)).

Slight corroboration may be proved by either direct or circumstantial evidence. Watkins, 238

Va. at 348, 385 S.E.2d at 54.

       Here, there is ample corroboration of appellant’s confession.6 In the days leading up to

her death, Dowell informed multiple people that she was afraid of appellant. She believed he



       5
         In Latin, “corpus delicti” literally means “body of the crime.” In modern usage, “[t]he
phrase reflects the simple principle that a crime must be proved to have occurred before anyone
can be convicted for having committed it.” Corpus delicti, Black’s Law Dictionary (10th ed.
2014).
       6
         In addition to confessing to Reese on multiple occasions, appellant made multiple
statements to police. Although, unlike his multiple statements to Reese, his statements to police
were not consistent and were often contradictory, multiple versions of his statements to police
placed him in Dowell’s home on the night of the murder engaged in a physical altercation with
Dowell. In some of these statements, appellant explained details regarding Dowell scratching
him and Dowell bleeding on his shirt that were consistent with the physical, DNA, and blood
evidence discovered by police.
                                              - 14 -
had stolen money from her and slashed her tires. She also reported that he had made threats and

had been harassing her.

       Furthermore, the physical evidence discovered by police corroborates appellant’s

confession. The scene of the crime was consistent with a struggle as lamps were overturned, a

picture had been knocked astray, and a curtain rod had been bent. In at least some of his

extrajudicial confessions, appellant noted that the confrontation occurred in Dowell’s bedroom

and that her head hit the wall after he released his chokehold. Dowell was found in the bedroom

with her head next to a hole in the wall. The scratches observed on appellant and his bloody shirt

being found at the scene were also consistent with his inculpatory statements. Furthermore, the

blood and DNA evidence buttressed the conclusion that there had been a physical confrontation

between Dowell and appellant that night. Finally, although a cause of death could not be

definitively determined, the evidence at autopsy was consistent with a death by asphyxiation.

Each of these factors was consistent with portions of appellant’s various confessions and was

sufficient to corroborate those extrajudicial statements, including the confession given to Reese.

       Appellant’s final sufficiency argument is that the evidence is insufficient to establish that

Dowell died as a result of his actions as opposed to natural causes. According to appellant,

Kay’s inability “to determine a cause of death for [] Dowell is enough for this Court to find that

the Commonwealth did not prove that [] Dowell’s death resulted from the criminal agency of

another person.” We disagree.

       Forensic opinions regarding the precise cause of death are not necessary to establish that

death was caused by another person’s criminal agency. See, e.g., Bowie v. Commonwealth, 184

Va. 381, 390, 35 S.E.2d 345, 349 (1945) (affirming conviction but recognizing that “[a]n

examination of the body of a dead person will not always disclose whether death was from

natural causes or by means of violence”). If this were not so, no homicide prosecution could

                                               - 15 -
occur without the victim’s body having been subjected to an autopsy. This is simply not the law.

Edwards v. Commonwealth, 68 Va. App. 284, 297, 808 S.E.2d 211, 217 (2017) (affirming

murder conviction in absence of a body and “recognizing that no law exists in Virginia requiring

the Commonwealth to produce a victim’s dead body to obtain a conviction for murder”). Here,

the totality of the evidence, including appellant’s confession that he choked Dowell and Kay’s

opinion that the autopsy results were not inconsistent with death by asphyxiation, is sufficient to

establish that Dowell died as a result of appellant’s criminal agency. See Aldridge v.

Commonwealth, 44 Va. App. 618, 652, 606 S.E.2d 539, 556 (2004) (affirming conviction where

medical examiner’s opinion that death was caused by drowning was based on defendant’s

confession that she had drowned the victim and the autopsy results revealing “‘nothing

inconsistent with the diagnosis of drowning’”).

                                          CONCLUSION

       For the reasons stated above, the trial court did not commit reversible error regarding the

admission of the autopsy report or in finding that the evidence was sufficient to support

appellant’s conviction for first-degree murder after having twice been convicted of a violent felony.

Accordingly, we affirm the judgment of the trial court.

                                                                                            Affirmed.




                                               - 16 -